Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/199,808 filed on 03/12/2021.
Claims 1-20 have been examined and are pending.
Priority
This application discloses and claims only subject matter disclosed in prior Provision Application No. 63/000/060, filed 03/26/2020, and names an inventor or inventors named in the prior application.  Accordingly, this application may constitute a continuation or division.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
Claim Objections
Claim 20 are objected to because of the following informalities:
Regarding claim 20; claim 20 recite the limitation ‘[t]he computer readable storage medium of claim …’ in line 1 of each claim.  It is suggested that said limitation be further amended to ‘[t]he non-transitory computer readable storage medium of claim …’  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-12, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Os et al., (“Van Os” US 10,270,983), Issued on April 23, 2019.  
Regarding claim 1, Van Os discloses a method, comprising: 
displaying a carousel interface comprising multiple icons, each icon corresponding to a respective one of a plurality of augmented reality content items for displaying with an image captured by a device camera (col. 39, lines13-46, col 40, lines 15-57, col. 43, lines 31-66, col 64, lines 41-67, col. 65-67; Figs. 6C, 6E-6N, 6V-6AD, 8BD-8BQ); 
receiving user input to navigate through display of the plurality of augmented reality content items while displaying the image (col 64, lines 41-67, col. 65-67; Figs. 8BD-8BQ); and 
in a case where the user input corresponds to a predefined type of gesture, navigating through display of the plurality of augmented reality content items while displaying the image, and omitting display of the carousel interface (col. 39, lines13-46, col 40, lines 15-57, col. 43, lines 31-66, col 64, lines 41-67, col. 65-67; Figs. 6C, 6E-6N, 6V-6AD, 8BD-8BQ; a sticker is selected by a touch-and-drag gesture, drags the sticker to a desired location, and then places the sticker at the desired location and avatar options is still display during the user move/change sticker or avatar).  
Regarding claim 2, Van Os discloses the method of claim 1, wherein the predefined type of gesture is a drag gesture (col. 43, lines 31-51; Figs. 6Um 6Y-6Z).  
Regarding claim 3, Van Os discloses the method of claim 2, further comprising, in a case where the user input corresponds to a second predefined type of gesture: navigating through display of the plurality of augmented reality content items while displaying both the image and the carousel interface, wherein the second predefined type of gesture is a swipe gesture (col. 48, lines 9-30, col. 59, lines 30-47, 62-67, col. 68, lines 60-67, col. 69, lines 1-9; Fig. 8V and 8W).  
Regarding claim 9, Van Os discloses the method of claim 1, wherein each icon of the carousel interface is selectable by a user for displaying the respective one of the plurality of augmented reality content items with the image (col. 85, lines 57-67, Figs. 10AG- 10AL; a screen effects menu 1060 contains various screen effects option 1062).  
Regarding claims 10-12; claims 10-12 are directed to device associated with the method claimed in claims 1-3 respectively; Claims 10-12 are similar in scope to claims 1-3 respectively, and are therefore rejected under similar rationale.
Regarding claim 18; claim 18 is directed to device associated with the method claimed in claim 9; Claim 18 is similar in scope to claim 9, and are therefore rejected under similar rationale.
Regarding claims 19-20; claims 19-20 are directed to non-transitory computer-readable storage medium associated with the method claimed in claims 1-2 respectively; Claims 19-20 are similar in scope to claims 1-2 respectively, and are therefore rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8 and 16-17are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al., (“Van Os” US 10,270,983), Issued on April 23, 2019, in view of Scapel et al., (“Scapel,” US 10,325,416), Issued on June 18, 2019.  
Regarding claim 4, Van Os discloses the method of claim 3, wherein the navigating through display of the plurality of augmented reality content items with respect to the drag gesture (Van Os: col. 39, lines13-46, col 40, lines 15-57, col. 43, lines 31-66, col 64, lines 41-67, col. 65-67; Figs. 6C, 6E-6N, 6V-6AD, 8BD-8BQ; a sticker is selected by a touch-and-drag gesture, drags the sticker to a desired location). 
Van Os discloses all limitations above, but does not explicitly disclose the method, wherein the navigating through display of the plurality of augmented reality content items with respect to the drag gesture is performed at a first speed, and wherein the navigating through display of the plurality of augmented reality content items with respect to the swipe gesture is performed at a second speed which is slower than the first speed. 
However, Scapel disclose a method/system for creating and editing avatars, wherein the navigating through display of the plurality of augmented reality content items with respect to the drag gesture is performed at a first speed, and wherein the navigating (col. 21, lines 16-20, col. 43, lines 53-63; Figs. 6M-6O, col. 55, lines 23-45, col. 63, lines 22-38, col. 90, lines 50-64; a user can slide slowly on slide 822, 856 to adjust shape of face, hair, eye, or lip).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Scapel with the method/system of Van Os to allow user easily edits characteristic/style of avatar.
Regarding claim 7, Van Os discloses the method of claim 1, but does not explicitly disclose the method, wherein the plurality of augmented reality content items is arranged in order, and wherein navigating through display of the plurality of augmented reality content items is based on the order.
However, Scapel disclose a method/system for creating and editing avatars, wherein the plurality of augmented reality content items is arranged in order, and wherein navigating through display of the plurality of augmented reality content items is based on the order (Scapel: col. 56, lines 63-66, col. 58-69; Figs. 8A-8AZ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Scapel with the method/system of Van Os to allow user easily edits characteristic/style of avatar.
Regarding claim 8, Van Os and Scapel disclose the method of claim 7. 
Van Os and Scapel further disclose in a case where the user input corresponds to the predefined type of gesture, displaying a sliding interface in lieu of the carousel (Van Os:  col. 90, lines 25-29; Fig. 13; wherein at least step 1310. Scapel: Figs. 8C, 8X-8AG, 8AQ-8AW, the sliders 822, 857, 857b, and 892).  
Regarding claims 16-17; claims 16-17 are directed to device associated with the system claimed in claims 7-8 respectively; Claims 16-17 are similar in scope to claims 7-8 respectively, and are therefore rejected under similar rationale.
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al., (“Van Os” US 10,270,983), Issued on April 23, 2019, in view of, in view of Van Os’s344 et al., (“Van Os’344” US 2011/0252344), published on October 13, 2011.  
Regarding claim 5, Van Os discloses the method of claim 1, but does not disclose receiving, from a server, representations of the plurality of augmented reality content items.
However, Van Os’344 discloses a method/system for creating color schemes for user interfaces, wherein  receiving, from a server, representations of the plurality of augmented reality content items (Van Os’344: pars. 0152; Fig. 10; “an avatar editing environment can be provided by one or more of the services 1030, 1040, 1042, which can be accessed by a user of device 1002a or 1002b through”); and storing the representations in local memory (par. 0075; the avatar data can be saved locally on user device).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Van Os’344 with the method/system of Van Os to allow user have more choice memoji effect from server.
Regarding claim 6, Van Os and Van Os’344 disclose the method of claim 5. 
Van Os further disclose the method, wherein navigating through display of the plurality of augmented reality content items comprises: retrieving the representations from the local memory (Van Os: Figs. 6E-6G and 8D-8F; visual effect option affordances 624/824 and avatar options 630/830 are retrieved and displayed on the mobile device); and 39Docket No. 4218.925US1 navigating through display of the representations while displaying the image (Van Os: col. 39, lines13-46, col 40, lines 15-57, col. 43, lines 31-66, col 64, lines 41-67, col. 65-67; Figs. 6C, 6E-6N, 6V-6AD, 8BD-8BQ; a sticker is selected by a touch-and-drag gesture, drags the sticker to a desired location, and then places the sticker at the desired location and avatar options is still display during the user move/change sticker or avatar).  
Regarding claims 14-15; claims 14-15 are directed to device associated with the system claimed in claims 5-6 respectively; Claims 14-15 are similar in scope to claims 5-6 respectively, and are therefore rejected under similar rationale.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174